Name: Commission Regulation (EEC) No 728/81 of 20 March 1981 re-establishing the levying of customs duties on carpets, products of category 142 (code 1420), originating in developing countries, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 81 Official Journal of the European Communities No L 75/23 COMMISSION REGULATION (EEC) No 728/81 of 20 March 1981 re-establishing the levying of customs duties on carpets , products of category 142 (code 1420), originating in developing countries , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply Whereas, in respect of carpets , products of category 142, the ceiling, calculated as indicated above, should be 260-10 tonnes ; whereas , on 13 March 1981 , the amount of imports into the Community of the products in question , originating in countries covered by preferential tariff arrangements , reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that the ceiling should not be exceeded , customs duties should be re-established in respect of the products in ques ­ tion , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products listed in Annex D thereto , be suspended up to a Community ceiling equal to 56-1 % of the total imports of products in the category in question , into the Community, from all beneficiaries, in 1977 ; whereas, however, the ceiling resulting from this calcu ­ lation may in no case exceed 127-5% in general of the preferential amount fixed for 1978 ; whereas Arti ­ cles 3 ( 1 ) and 9 of that Regulation provide that the levying of customs duties may be re-established any time the Community ceiling has been reached , with the exception of those products originating in coun ­ tries listed in Annex G thereto ; HAS ADOPTED THIS REGULATION : Article 1 As from 24 March 1981 , the levying of customs duties , suspended in pursuance of Council Regulation (EEC) No 3320 /80 , shall be re-established in respect of the following products, imported into the Commu ­ nity, originating in all beneficiary countries and territo ­ ries , with the exception of those listed in Annex G thereto : Code Category CCT heading No NIMEXE code ( 1981 ) Description ( i ) ( 2) ( J ) (4) 1420 142 ex 58.02 58.02-69 ; 79 ; 89 Carpets , carpeting, rugs, mats and matting, of sisal , of other fibres of the Agave family or of Manila hemp Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 354, 29 . 12 . 1980 , p . 1 . No L 75/24 Official Journal of the European Communities 21 . 3 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1981 . For the Commission Karl-Heinz NARJES Member of the Commission